Yellott, J.,
delivered the following dissenting opinion:
The appellant is an attorney at law. and as such, entered into a contract with one Allen to institute and conduct a suit against the President and Managers of the Baltimore and Yorktown Turnpike Company for the recovery of damages claimed by said Allen for injuries caused by the alleged negligence of the company’s agents. By the terms of the contract the appellant was to receive one-*202half of the damages recovered as a compensation for his professional services. After suit had been brbught, the client, without the knowledge and consent of his attorney, executed a release to said company upon payment to him of the sum of five hundred dollars. The attorney was ignorant of this transaction until the case was called for trial, when the release was produced. He avers that his client was induced to break his contract by the false and malicious representations of the appellee.
This is an action on the case, and there are four counts in the declaration; the three first alleging the utterance of defamatory words by the defendant, resulting in special damages; and the fourth averring that the defendant, “by means of false and malicious statements, arguments and persuasions,” induced and procured Allen to break his contract with the plaintiff.
That a contract for a contingent fee is valid has been determined by. adjudication, and the question has been settled by the decisions of Courts of the highest authority. Wylie vs. Cox, 15 Howard, 415; Stanton vs. Embry, 93 U. S., 556.
In Howard, Lessee vs. Carpenter, 22 Md., 26, this Court, referring to the agreement made by Lady Stafford to give her attorneys twenty acres of land contingent upon their successful prosecution of her suit, said: “ Her Ladyship dismissed them from her service and employed other counsel which it was competent for her to do, but she could not thereby deprive them of the benefit of her contract.” And in the very recent case of Cowler vs. Callon, 7 N. E. Reporter, 169, the Court of Appeals of New York has decided that “ the attorney may agree upon his compensation, and it may be contingent upon his success, payable out of the proceeds of the litigation.”
It is evident that a contract of this-nature confers a valuable right, and the question occurs whether a third party can interpose after the formation of such contract, *203and wilfully and maliciously, by false and fraudulent statements, arguments and persuasions, destroy this right. It is clear that if he can perpetrate this wrong in one case he can in all cases in which the attorney is interested. If he can, with impunity, induce one client to break his contract, he can, with equal exemption from liability, induce any client the attorney has, to do so. The attorney’s business might thus be ruined unless the law afforded him redress.
Does the law afford a remedy ? It is said that for every wrong a remedy is supplied by the law of the land, and' as an action on the case “is tied down to no form atall,”it is the appropriate remedy for a wrong to which no other remedy is applicable. Jones vs. Gwynn, 10 Mod. 219.
In Winsmore vs. Greenbank, Willes Rep., 581, it is said : “A special action on the case was introduced for this reason, that the law will never suffer an injury and a damage without a remedy. There must be damnum cum injuria. By injuria is meant a tortious act.” In Chapman vs. Pickersgill, 2 Wils., 146, which was an action on the case for maliciously suing out a commission of bankruptcy, Lord Chief Justice Pratt said, “But it is said this action was never brought; I wish never to hear this objection again. This action is for a tort; torts are infinitely various, not limited or confined; for there is nothing in nature but may be an instrument of mischief.” And in Ward vs. Weeks, 7 Bing., 211, Tindal, Ch. J., said, “Every man must be taken to be answerable for his own wrongful act.”
In the later case of Lumley vs. Gye, 2 Ell. & Blackb., 216, the Court of Queen’s Bench decided that an action would lie for the malicious procurement of the breach of any contract, if by such procurement damage was intended to result and did result to the plaintiff; Erle, J., saying, in accordance with the opinions of the majority of the Judges who sat in the case, that “He who maliciously procures a *204damage to- another by a violation of his right ought to be made to indemnify; and that, whether he procures an actionable wrong, or a breach of contract.”
The principles thus enunciated by these eminent English Judges have been fully recognized by the American Courts ; and it is held that in all cases where a man has sustained loss or damage by the wrong of another, he may have an action on the case to be repaid in damages; and that to maintain this action “ it is not necessary that it should be supported by instances or precedents; ” it is sufficient if it be covered by principle ; for this action lies, in general, where one person sustains an injury by the misconduct of another, for which the law has provided no other adequate remedy. Wright vs. Freeman, 5 H. & J., 475; McFarland vs. Moore, 1 Tenn., 174; Griffin vs. Farwell, 20 Vt., 151; Hammond vs. Hussey, 51 N. H., 40.
At the trial of this cause, the defendant offered the following prayer, which was granted by the Court:
“ The defendant prays the Court to instruct the jury that the plaintiff has offered no evidence to prove the utterance by the defendant, of the actionable words alleged in the declaration, and the plaintiff having produced no evidence to sustain the material averments of the declaration, the verdict must be for the defendant.”
It will be seen that this instruction applies only to the three first counts in the declaration, “ actionable words ” having a technical meaning applicable to words which are defamatory. But there is a fourth count, not for actionable words spoken, but for maliciously persuading the plaintiff’s client to break his contract. This is the wrong set forth in the fourth count, and if the latter portion of the instruction was intended to apply to this count it was too general, inasmuch as it did not state what material averment in this count the plaintiff had failed to prove. As one good count is sufficient to support the action, there is a still stronger objection to this prayer. In granting it *205the Court assumes the truth of the plaintiff’s evidence so far as it is pertinent to the issue. Now, Allen, the plaintiff's client, states in his testimony, and reiterates the statement, that it was in consequence of the representations of the defendant that he was induced to sign the release, and he also swears that the defendant said that he did not want the attorney to get a cent. Whatever weight might have been given hy a jury to this testimony, it is, for the purposes of this demurrer to evidence, assumed to he true. Here then was evidence tending to support the averments in the fourth count. It is like a statement of facts agreed upon, and this Court has said, in Howard, Lessee vs. Carpenter, 22 Md., 23, that “it is exclusively the province of the jury to find all inferences of facts from facts stated, while the Court is precluded from so doing, and is confined to the facts stated.” It is apparent that the Court below should not have granted the defendant’s prayer, and thus have taken the consideration of the facts in evidence from the jury.
The witness, Allen, testified that the defendant had stated to him that some one had told the plaintiff that his client was “an onery and worthless fellow,” and farther stated that in consequence of this information the plaintiff would not attend to his case. The plaintiff, during his examination, was asked, “Has anybody told you anything in reference to Mr. Allen, as to his being an onery and worthless fellow? ” There was an objection to this testimony, and the plaintiff’s counsel offered to follow it up hy proof, that the person supposed hy Allen to have given the information to the plaintiff, had never done so. The testimony of the plaintiff, denying that any one had made such a statement to him, would have been a contradiction of what the defendant had said to Allen, and was therefore admissible without corroboration. The Court excluded the testimony, and in so doing committed an error, as the averment in the fourth count of *206the declaration, is that the defendant, by false and fraud ulent statements, arguments and persuasions, induced the client to break the contract which he had made with his attorney, and the evidence offered, tendered to support the averment, by proving that false statements had been made.
Controlled by the reasons thus stated, I am constrained to dissent from the opinion of the majority of the Court, and- think that the judgment should be reversed and a new trial awarded. , •
(Filed 26th April, 1887.)